ORDER

PER CURIAM.
Appellant Eldon Bugg, is the defendant in the underlying discovery of assets claim brought by the Boone County Public Administrator, as conservator and guardian for a woman who had created a revocable living trust in her name. The woman and the appellant were co-trustees of the trust. The subject of the appeal is whether the probate court erred in granting summary judgment to the conservator on the basis that a $42,000 obligation, which was purportedly an asset in the trust, was improperly transferred into a trust in which the appellant is a co-trustee and beneficiary.
Affirmed. Rule 84.16(b).